Mrs. Catherine Sheppard brought suit against Georgia Railroad  Banking Company to recover damages for the alleged negligent homicide of her minor son. The evidence showed that the plaintiff's son, at the time of the homicide, was riding in an automobile owned and being operated by a friend, and that these two and another young man were en route to a place to go in swimming, having picked up four friends, including several young ladies, as guests. At a railroad crossing a few miles out of Augusta, Georgia, the automobile and a freight train of the defendant collided and all occupants of the automobile were killed. The jury returned a verdict for the defendant. The plaintiff filed a motion for new trial on the usual general grounds, and by amendment added thirty-eight special grounds complaining of certain portions of the charge of the court. While it is conceded by the plaintiff that the evidence would have authorized a verdict for either party, she insists that the jury could not have returned a verdict for her under the charge of the court.
The exceptions to the charge of the court as contained in the special assignments of error have been well presented and ably argued by counsel for the plaintiff, but I am of the opinion that no sufficient error of law is shown by any of these exceptions which requires the grant of a new trial. I have carefully examined and studied each objection urged to the charge and am of the opinion that no harmful error is shown for any reason assigned. I deem it unnecessary in this dissent to enter into an extended discussion of each assignment of error as this would require a very lengthy and undue discussion, which would be without practical value. The charge of the court was full, fair, and complete with respect to all of the issues raised by the pleadings and the evidence. When considered as a whole I do not think it can reasonably be said that the jury was confused or misled by it, or that it was harmful to the plaintiff. If it could be said that any excerpt complained of is technically incorrect when separated from the context, the charge elsewhere makes plain to the jury the principles of law which are pertinent and applicable to the evidence introduced on the trial of the case, and when the parts of the charge excepted to are considered *Page 701 
in connection with the charge as a whole no error appears. I am of the opinion that the verdict was right under the evidence and the law applicable thereto, and that it should not be set aside on any of the alleged errors in the charge of the court, as contained in the special grounds of the motion for new trial.